DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2015/0015697 (Redden), disclose a method for estimating weight of crop, wherein the crop comprises at least one row of plants and wherein the at least one row of plants comprises at least one vine and/or branch bearing fruit, the method comprising: irradiating a predefined area of the crop with X-rays from at least two sides (Fig. 1 and 2); obtaining scan images of the at least one row of plants.
However, the prior art of record fail to teach the details of performing contrast enhancement and de-noising with respect to each of the collected scan images; performing a global registration of all the contrast enhanced, de-noised images; obtaining split images representing individual vines and/or branches by separating vines and/or branches from said images; performing a local registration of the obtained split images; performing a cluster segmentation function on each of the split images; processing the resultant segmented images using distance calibration; and, estimating a weight of the crop by using the distance calibrated images.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-22 are allowed by virtue of their dependence.
Regarding claim 23, the best prior art, US 2015/0015697 (Redden), disclose a method for determining a mass of a crop by using at least one X-ray scanner, the method comprising: obtaining at least two scan images of the crop, wherein a first of the at least two scan images is obtained along a first plane relative to the crop and a second of the at least two scan images is obtained along a second plane relative to the crop, and wherein the first plane is angularly displaced relative to the second plane (Fig. 1 and 2).
However, the prior art of record fail to teach the details of registering the first scan image and the second scan image; correcting the registered first and second scan images; and determining the mass of the crop from the corrected first and second scan images.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 24-32 are allowed by virtue of their dependence.
Regarding claim 33, the best prior art, US 2015/0015697 (Redden), disclose a system for determining a mass of a crop comprising: at least one X-ray scanner for obtaining at least two scan images of the crop, wherein a first of the at least two scan images is obtained along a first plane relative to the crop and a second of the at least two scan images is obtained along a second plane relative to the crop, and wherein the first plane is angularly displaced relative to the second plane (Fig. 1 and 2).
However, the prior art of record fail to teach the details of a controller coupled with the X-ray scanner, wherein the controller is adapted to: register the first and second images; correct the registered first and second images; and determine the mass of the crop from the corrected first and second scan images.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 34-42 are allowed by virtue of their dependence.
Regarding claim 43, the best prior art, US 2015/0015697 (Redden), disclose a system for estimating a weight of crop, wherein the crop comprises at least one row of plants and wherein the at least one row of plants comprises vines and/or branches bearing fruit, the system comprising: at least one X-ray scanner for irradiating a predefined area of the crop with X-rays from at least two sides (Fig. 1 and 2); and a controller coupled with the at least one X-ray scanner, wherein the controller is adapted to: obtain scan images of the at least one row of plants; perform contrast enhancement and de-noising with respect to each of the collected scan images (Fig. 1 and 2).
However, the prior art of record fail to teach the details of perform a global registration of the contrast enhanced, de-noised images; obtain split images by separating vines and/or branches from said images; perform a local registration of the obtained split images; perform a cluster segmentation function on a predefined group of the split images; process the segmented images using distance calibration; and estimate a weight of the crop by using the distance calibrated images.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 44-60 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884